Case 20-41308      Doc 167     Filed 03/18/20 Entered 03/18/20 18:49:48           Main Document
                                           Pg 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                           Debtors.


                                CERTIFICATE OF SERVICE

        I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the proposed claims and noticing agent for the Debtors in the above-captioned chapter
 11 cases.

        On March 17, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Notice of Hearing [Docket No. 156]

    •    Declaration and Disclosure Statement of Brian W. Bell on Behalf of Foresight Energy LP
         [Docket No. 165]


 Dated: March 18, 2020
                                                             /s/ Asir U. Ashraf
                                                             Asir U. Ashraf
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on March 18, 2020, by Asir U. Ashraf proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                                                                       SRF 40708
Case 20-41308   Doc 167   Filed 03/18/20 Entered 03/18/20 18:49:48   Main Document
                                      Pg 2 of 7



                                    Exhibit A
                                                 Case 20-41308       Doc 167            Filed 03/18/20 Entered 03/18/20 18:49:48                                       Main Document
                                                                                                    Pg 3 of 7
                                                                                                   Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                   DESCRIPTION                                       NAME                                           ADDRESS                                            EMAIL             METHOD OF SERVICE
                                                                                                             Attn: Ira Dizengoff and Brad Kahn
                                                                                                             1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                           Akin Gump Strauss Hauer & Feld LLP          New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                             Attn: Ira Dizengoff and Brad Kahn
                                                                                                             1 Bryant Park                                           idizengoff@akingump.com
Counsel to the DIP Lenders                                       Akin Gump Strauss Hauer & Feld LLP          New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                             Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                                             Redmond                                                 rengel@atllp.com
                                                                                                             7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                 Armstrong Teasdale, LLP                     St. Louis MO 63105                                      kredmond@atllp.com                  Email
                                                                                                             Attn: Brian A. Glasser
                                                                                                             209 Capitol Street
Counsel to Reserves                                              Bailey & Glasser LLP                        Charleston WV 25301                                                                         First Class Mail
                                                                                                             Attn: Luther J. Grafe
                                                                                                             11191 Illinois Route 185
Top 20 Unsecured Creditor                                        Bankdirect Capital Finance                  Hillsboro IL 62049                                      lgrafe@bankdirectcapital.com        Email

                                                                                                             Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                             Union Trust Building
                                                                                                             501 Grant Street, Suite 200                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                     Buchanan Ingersoll & Rooney PC              Pittsburgh PA 15219-4413                                timothy.palmer@bipc.com             Email
                                                                                                             Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                             Esq.
                                                                                                             120 South Central Avenue
                                                                                                             Ste. 1800
Counsel to Javelin Global Commodities (UK) Ltd.                  Carmody MacDonald P.C.                      St. Louis MO 63105                                      thr@carmodymacdonald.com            Email
                                                                                                             Attn: Ronald Hewitt
                                                                                                             The New York Times Building
                                                                                                             620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                    Covington & Burling LLP                     New York NY 10018-1405                                  rhewitt@cov.com                     Email
                                                                                                             Attn: Steve McCullick
                                                                                                             9150 96th Avenue
Top 20 Unsecured Creditor                                        Dewind One Pass Trenching LLC               Zeeland MI 49464                                        steve@dewindonepass.com             Email
                                                                                                             Attn: Nick Johnson
                                                                                                             P.O Box 403943
Top 20 Unsecured Creditor                                        Fabick Mining Inc                           Atlanta GA 30384-3943                                   nicholas.johnson@fabickmining.com   Email
                                                                                                             Attn: Shawn Collins
                                                                                                             PO Box 1106
Top 20 Unsecured Creditor                                        Flanders Electric Motor Service             Marion IL 62959                                         scollins@flandersinc.com            Email
                                                                                                             Attn: President or General Counsel
                                                                                                             One Metropolitan Square , 211 North Broadway
                                                                                                             Suite 2600
Debtors                                                          Foresight Energy LP                         St. Louis MO 63102                                                                          First Class Mail
                                                                                                             Attn: Steve Williams, Jason Murphy
                                                                                                             P.O Box 952121                                          Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                        Fuchs Lubricants Co                         St Louis MO 63195-2121                                  Jason.Murphy@fuchs.com              Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308-659                                                                           Page 1 of 5
                                                Case 20-41308       Doc 167            Filed 03/18/20 Entered 03/18/20 18:49:48                   Main Document
                                                                                                   Pg 4 of 7
                                                                                                  Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                  DESCRIPTION                                      NAME                                           ADDRESS                        EMAIL              METHOD OF SERVICE
                                                                                                             Attn: Joel A. Kunin
                                                                                                             2227 South State Route 157                                             First Class Mail and
Counsel to Cory Leitschuh                                       Goldenberg Heller & Antognoli, P.C.          Edwardsville IL 62025              jkunin@ghalaw.com                   Email
                                                                                                             Attn: Joel A. Kunin
                                                                                                             P.O. Box 959                                                           First Class Mail and
Counsel to Cory Leitschuh                                       Goldenberg Heller & Antognoli, P.C.          Edwardsville IL 62025              jkunin@ghalaw.com                   Email
                                                                                                             Attn: John Richards
                                                                                                             P.O Box 71735
Top 20 Unsecured Creditor                                       Heritage Cooperative Inc                     Chicago IL 60694-1735              jrichards@heritagecooperative.com   Email
                                                                                                             Centralized Insolvency Operation
                                                                                                             2970 Market Street
                                                                                                             Mail Stop 5 Q30 133
Internal Revenue Service                                        Internal Revenue Service                     Philadelphia PA 19104-5016                                             First Class Mail
                                                                                                             Centralized Insolvency Operation
                                                                                                             Insolvency 5334 STL
                                                                                                             P.O. Box 7346
Internal Revenue Service                                        Internal Revenue Service                     Philadelphia PA 19101-7346                                             First Class Mail
                                                                                                             Attn: Jeff Hurt
                                                                                                             29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                       International Belt Sales LLC                 Pepper Pike OH 44122               JEFFREYCHURT@aol.com                Email
                                                                                                             Attn: William Baker
                                                                                                             P.O Box 4835
Top 20 Unsecured Creditor                                       Irwin Mine And Tunneling Supply              Evansville IN 47724                wbaker@irwincar.com                 Email
                                                                                                             Attn: Jay Bazemore
                                                                                                             P.O Box 465
Top 20 Unsecured Creditor                                       Jabo Supply Corporation                      West Frankfort IL 62896            jbazemore@jabosupply.com            Email
                                                                                                             Attn: Tony Calandra
                                                                                                             P.O Box 603800
Top 20 Unsecured Creditor                                       Jennchem Mid-West                            Charlotte NC 28260-3800            tcalandra@jennmar.com               Email
                                                                                                             Attn: Tony Calandra
                                                                                                             P.O Box 603800
Top 20 Unsecured Creditor                                       Jennmar of West Kentucky Inc.                Charlotte NC 28260-3800            tcalandra@jennmar.com               Email
                                                                                                             Attn: Tony Calandra
                                                                                                             P.O Box 405655
Top 20 Unsecured Creditor                                       Jennmar Services                             Atlanta GA 30384-5655              tcalandra@jennmar.com               Email
                                                                                                             Attn: Nick Johnson
                                                                                                             364 Libson Street
Top 20 Unsecured Creditor                                       John Fabick Tractor Company                  Canfield OH 44406-0369             nicholas.johnson@fabickmining.com   Email
                                                                                                             Attn: Nick Johnson
                                                                                                             PO Box 369
Top 20 Unsecured Creditor                                       John Fabick Tractor Company                  Canfield OH 44406-0369             nicholas.johnson@fabickmining.com   Email
                                                                                                             Attn: Dan Spears
                                                                                                             P.O Box 504794
Top 20 Unsecured Creditor                                       Joy Global Conveyors Inc                     St Louis MO 63150-4794             dan.spears@mining.komatsu           Email
                                                                                                             Attn: Dan Spears
                                                                                                             P.O Box 504794
Top 20 Unsecured Creditor                                       Joy Global Undergound Mining LLC             St. Louis MO 63150-4794            dan.spears@mining.komatsu           Email




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                            Page 2 of 5
                                                 Case 20-41308                 Doc 167              Filed 03/18/20 Entered 03/18/20 18:49:48                                       Main Document
                                                                                                                Pg 5 of 7
                                                                                                               Exhibit A
                                                                                                                    Master Service List
                                                                                                                 Served as set forth below

                                   DESCRIPTION                                                    NAME                                            ADDRESS                                         EMAIL                METHOD OF SERVICE
                                                                                                                           Attn: Daniel I. Waxman
                                                                                                                           340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                            Kewa Financial Inc.                             Lexington KY 40508                                    diw@kewafinancial.com                 Email
                                                                                                                           Attn: Nicole L. Greenblatt
                                                                                                                           601 Lexington Avenue
Counsel to Murray Energy Corporation                                       Kirkland & Ellis LLP                            New York NY 10022                                                                           First Class Mail
                                                                                                                           Attn: Wendi Alper-Pressman
                                                                                                                           Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                               7701 Forsyth Boulevard                                wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC               Lathrop GPM LLP                                 Clayton MO 63105                                      wendi.alper-pressman@lathropgpm.com   Email
                                                                                                                           Attn: General Counsel
                                                                                                                           48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                                Lord Securities Corporation                     New York NY 10043                                                                           First Class Mail
                                                                                                                           Attn: Dave Mayo, Todd Thompson
                                                                                                                           P.O Box 28330                                         david.mayo@mayowv.com
Top 20 Unsecured Creditor                                                  Mayo Manufacturing Co Inc                       St. Louis MO 63146                                    todd.thompson@mayowv.com              Email
                                                                                                                           Attn: Dennis F. Dunne and Parker Milender
                                                                                                                           55 Hudson Yards                                       ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                                      Milbank LLP                                     New York NY 10001                                     pmilender@milbank.com                 Email
                                                                                                                           Attn: Bob Purvis
                                                                                                                           2853 Ken Gray Blvd.
                                                                                                                           Suite 4
Top 20 Unsecured Creditor                                                  Mine Supply Company                             West Frankfort IL 62896                               bob.purvis@purvisindustries.com       Email
                                                                                                                           Attn: John Whiteman
                                                                           Missouri Department of Revenue,                 P.O. Box 475                                                                                First Class Mail and
                                                                           Bankruptcy Unit                                 Jefferson City MO 65105-0475                          edmoecf@dor.mo.gov                    Email
                                                                                                                           Attn: Patrick D. Cloud
                                                                                                                           P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust               Atlanta GA 30374-2784                                 pcloud@heylroyster.com                Email
                                                                                                                           Attn: President or General Counsel
                                                                                                                           5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.                  Huntington WV 25705                                                                         First Class Mail
                                                                                                                           Attn: Greg Wooten
                                                                                                                           372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                   Herrin IL 62948                                       gwooten@wpplp.com                     Email
                                                                                                                           Attn: US Trustee
                                                                                                                           111 S. 10th Street
                                                                                                                           Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee             St. Louis MO 63102                                    Carole.Ryczek@usdoj.gov               Email
                                                                                                                           Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                           200 Park Ave                                          pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                                              Paul Hastings LLP                               New York NY 10166                                     irenagoldstein@paulhastings.com       Email
                                                                                                                           Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                           Lovett                                                pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison        1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                             New York NY 10019                                     slovett@paulweiss.com                 Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308-659                                                                                         Page 3 of 5
                                                 Case 20-41308       Doc 167            Filed 03/18/20 Entered 03/18/20 18:49:48                                      Main Document
                                                                                                    Pg 6 of 7
                                                                                                   Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                                   DESCRIPTION                                       NAME                                              ADDRESS                                       EMAIL            METHOD OF SERVICE
                                                                                                                Attn: Peter Freissle
                                                                                                                P.O Box 827
Top 20 Unsecured Creditor                                        Polydeck Screen Corporation                    Pound VA 24279                                      p.freissle@polydeck.com           Email
                                                                                                                Attn: Pat Popicg
                                                                                                                46226 National Road
Top 20 Unsecured Creditor                                        R M Wilson Co Inc                              St Clairsville OH 43950                             ppopicg@rmwilson.com              Email
                                                                                                                Attn: Bill Lawrence
                                                                                                                610 Sneed Road
Top 20 Unsecured Creditor                                        Rggs Land & Minerals                           Carbondale IL 62902                                 blawrence@sginterests.com         Email
                                                                                                                Attn: Patricia I. Chen
                                                                                                                Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                         Ropes & Gray                                   Boston MA 02199-3600                                patricia.chen@ropesgray.com       Email
                                                                                                                Attn: Secretary of the Treasury
                                                                                                                100 F Street, NE
Securities and Exchange Commission - Headquarters                Securities & Exchange Commission               Washington DC 20549                                 secbankruptcy@sec.gov             Email
                                                                                                                Attn: Bankruptcy Department
                                                                                                                175 W. Jackson Boulevard
                                                                 Securities & Exchange Commission -             Suite 900                                           secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                Chicago Office                                 Chicago IL 60604                                    bankruptcynoticeschr@sec.gov      Email
                                                                                                                Attn: Christopher J. Gannon
                                                                                                                P.O Box 890889
Top 20 Unsecured Creditor                                        Snf Mining Inc                                 Charlotte NC 28289-0889                             cgannon@snfhc.com                 Email
                                                                                                                Attn: John Spoor
                                                                                                                P.O Box 603800
Top 20 Unsecured Creditor                                        State Electric Supply Co                       Charlotte NC 28260-3800                             john.spoor@stateelectric.com      Email
                                                                                                                Attn: Bankruptcy Department
                                                                                                                100 West Randolph Street
Attorney General for the State of Illinois                       State of Illinois Attorney General             Chicago IL 60601                                    webmaster@atg.state.il.us         Email
                                                                                                                Attn: Bankruptcy Department
                                                                                                                Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                       State of Missouri Attorney General             Jefferson City MO 65102                             attorney.general@ago.mo.gov       Email
                                                                                                                Attn: Bankruptcy Department
                                                                                                                30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                           State of Ohio Attorney General                 Columbus OH 43215                                                                     First Class Mail
                                                                                                                Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                Andreas D. Milliaressis
                                                                                                                485 Madison Avenue                                  nfk@stevenslee.com
                                                                                                                20th Floor                                          cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                      Stevens & Lee, P.C.                            New York NY 10022                                   adm@stevenslee.com                Email
                                                                                                                Attn: Fredrik Knutsen
                                                                                                                150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                        T. Parker Host                                 Norfolk VA 23510                                    Fredrik.Knutsen@tparkerhost.com   Email
                                                                                                                Attn: Mark V. Bossi
                                                                                                                One US Bank Plaza
Counsel to Ad Hoc First Lien Group                               Thompson Coburn LLP                            St. Louis MO 63101                                  mbossi@thompsoncoburn.com         Email
                                                                                                                Attn: Henry Looney
                                                                                                                P.O Box 71206
Top 20 Unsecured Creditor                                        United Central Industrial Supply               Chicago IL 60694-1206                               Henry.Looney@unitedcentral.net    Email



          In re: Foresight Energy LP, et al.
          Case No. 20-41308-659                                                                              Page 4 of 5
                                                 Case 20-41308             Doc 167              Filed 03/18/20 Entered 03/18/20 18:49:48                            Main Document
                                                                                                            Pg 7 of 7
                                                                                                           Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below

                                   DESCRIPTION                                             NAME                                             ADDRESS                                EMAIL                  METHOD OF SERVICE
                                                                                                                     Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                     Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the       111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri                  St. Louis MO 63102                                                                   First Class Mail
                                                                                                                     Attn: Brian Miles, Fredrik Knutsen
                                                                                                                     P. O. Box 301749                             UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                       Dallas TX 75303-1749                         Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                     Attn: Michael L. Schein, Esq.
                                                                                                                     1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                        31st Floor                                                                           First Class Mail and
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                             New York NY 10019                            mschein@vedderprice.com                 Email
                                                                                                                     Attn: David Wallace
                                                                                                                     P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC                Chicago IL 60674-8932                        Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                     Attn: David Wallace
                                                                                                                     P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Industrial LLC                        Chicago IL 60674-8932                        Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                     Attn: Jennifer McLain McLemore, Michael D.
                                                                                                                     Mueller
                                                                                                                     200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                         Suite 1600                                   jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC           Williams Mullen                               Richmond VA 23219                            mmueller@williamsmullen.com             Email
                                                                                                                     Attn: Brandon Bonfig
                                                                                                                     50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                              Wilmington Trust National Assoc               Minneapolis MN 55402                         bbonfig@wilmingtontrust.com             Email
                                                                                                                     Attn: Greg Wooten
                                                                                                                     372 Park Lane
Top 20 Unsecured Creditor                                              Wpp LLC                                       Herrin IL 62948                              gwooten@wpplp.com                       Email
                                                                                                                     Attn: John P. Brice
                                                                                                                     250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                            Wyatt, Tarrant & Combs, LLP                   Lexington KY 40507-1746                      jbrice@wyattfirm.com                    Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308-659                                                                                   Page 5 of 5
